Case 6:18-cv-01179-RBD-GJK Document 18 Filed 11/20/18 Page 1 of 2 PageID 68




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

JUSTINE JIMENEZ,

       Plaintiff,

-vs-                                             CASE NO.: 6:18-CV-1179-RBD-GJK

CREDITO REAL USA FINANCE, LLC
d/b/a AFS ACCEPTANCE, LLC,

       Defendant.
                                             /


                    JOINT STIPULATION OF DISMISSAL WITH PREJUDICE


        COMES NOW the Plaintiff, Justine Jimenez, and the Defendant, Credito Real USA

Finance, LLC f/k/a AFS Acceptance, LLC, and pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii),

hereby stipulate to dismiss this action, with prejudice, including each claim and count therein

asserted by Plaintiff against the Defendant in the above styled action, with Plaintiff and

Defendant to bear their own attorney’s fees, costs and expenses.

        Respectfully submitted this 20th day of November, 2018.

/s/ Jason R. Derry, Esquire                      /s/William J. Denius, Esquire
Jason R. Derry, Esquire                          William J. Denius, Esquire
Florida Bar No.: 0036970                         Florida Bar No.: 0093637
Morgan & Morgan, Tampa, P.A.                     Killgore, Pearlman, Semanie,
One Tampa City Center                               Denius & Squires, P.A.
201 North Franklin Street, 7th Floor             2 South Orange Avenue, 5th Floor
Tampa, FL 33602                                  Orlando, FL 32801
Telephone: (813) 223-5505                        Telephone: (407) 425-1020
Facsimile: (813) 257-0577                        Facsimile: (407) 839-3635
jderry@ForThePeople.com                          wjdenius@kpsds.com
jkneeland@ForThePeople.com                       schlitt@kpsds.com
Counsel for Plaintiff                            Counsel for Defendant
Case 6:18-cv-01179-RBD-GJK Document 18 Filed 11/20/18 Page 2 of 2 PageID 69




                                CERTIFICATE OF SERVICE

       I hereby certify that on November 20, 2018, I electronically filed the foregoing with the

Clerk of the Court by using the CM/ECF system and that a Notice of this filing will be sent to the

following by operation of the Court’s Electronic Filing System:        William J. Denius, Esq.,

Killgore, Pearlman, Semanie, Denius & Squires, P.A., 2 South Orange Avenue, 5th Floor,

Orlando, FL 32801; (wjdenius@kpsds.com and cschlitt@kpsds.com).


                                                  /s/ Jason R. Derry, Esquire
                                                  Jason R. Derry, Esquire
                                                  Counsel for Plaintiff
